 Mr. President, may my first words express the satisfaction with which the delegation of Brazil received the news of your election to the presidency of the thirtieth session of the General Assembly. Luxembourg has a long history of peaceful coexistence and international co-operation which, along with your personal qualities, augurs well for a particularly productive session.
38.	It is also a pleasure for me to voice the recognition of the delegation of Brazil for the dedication and efficiency with which the Minister for Foreign Affairs of Algeria, the eminent Mr. Abdelaziz Bouteflika, guided the work of the twenty-ninth session and the seventh special session just concluded.
39.	The tradition that the delegation of Brazil opens the general debate offers me the very particular satisfaction of being able to extend the first welcome to the delegations of three new Members of this Organization. These are Cape Verde, Sao Tome and Principe, and Mozambique. Brazil is especially linked to these nations by the ties of a past that is common in many respects and that we now wish to see projected towards a future of co-operation and understanding. I am certain that the presence of the three Members in this Organization will .be reflected in benefits for the international community.
40.	In greeting the new Portuguese-speaking nations that have joined the Organization, I wish to express the fraternal understanding with which Brazil follows the unfolding process of decolonization in Angola. Brazil feels linked to the future new African State by ties of history and blood that underscore the community of interests resulting from a spirit of brotherliness forged over the Atlantic. We extend our wish that those who so vigorously promoted the liberation of Angola may overcome the difficulties of the present moment in order to give the new nation the political stability that will definitively ensure its territorial integrity and its independence, free from foreign interference of any kind.
41.	Our Organization is about to conclude the third decade of its existence. For individuals, as well as for institutions, 30 years of life has a more than merely chronological significance, in the sense that that space of time usually covers fundamental changes in social life and coincides with the very rhythm by which generations succeed one another and history is renewed. The United Nations is undergoing a dynamic and critical revision which could, we all hope, renew it and prepare it for the difficult tasks of the coming years. That impulse for renewal is not generated spontaneously. It springs from all of us who compose the Organization and who are, in fact, its essence.
42.	That is a fact frequently overlooked in evaluating the performance of the Organization during these 30 years. Thus it is that the frustrations felt by the international community are systematically attributed to the United Nations as an Organization, when, in the majority of cases, they result from the very limitations inherent in the current international order. Our Organization, however flexible its constitutional structure may be, does not operate within a closed system but in an ambiance of constant interaction with the international macro-structure.
43.	Thus, the skepticism which for some time has surrounded the activity of the United Nations often constitutes a kind of shifting of blame by which States attempt to absolve themselves from responsibility for the failures that, in the final analysis, rest primarily upon them. As far as Brazil is concerned, we prefer to avoid straying into a state of general pessimism, in the same way that we frankly avoid the illusions of an equally unrealistic international optimism. Above all, we lean towards a sober vision of the limitations and the possibilities of the United Nations, a vision that would lead us to achieving the objectives of its Charter with a maximum of efficiency.
44.	We do not deny reality and we recognize that the United Nations has been unable to achieve the lofty objectives entrusted to it in such fundamental areas as the maintenance of international peace and security and the creation of a more equitable international economic order.
45.	It was customary initially to attribute the limitations of the United Nations in respect of maintaining peace and security to the trauma of the cold war, which paralyzed the will of the Organization in those frequent cases in which a conflict of interests occurred between the super-Powers. Currently, the tendency is to blame detente, a policy which would dispense with the intervention of the United Nations and permit a direct and bilateral understanding between the two principal centers of world power. In any event, both trends reflect the same reluctance, rooted in centuries of power politics, to accept the workings of a system such as that of the United Nations, which aims at the adoption of horizontal guidelines based on the principle of the sovereign equality of States, in favor of a vertical system funded upon subordination. The so-called crisis of the United Nations, as far as the implementation of its loftiest objective is concerned, is based on that fact. It does not originate, either in part or even primarily, in the structural faults of the Organization, but rather in the decision, inspired by considerations of power, not to resort to such means as it places within the reach of States.
46.	The long history of disarmament negotiations is a striking example of what I have just said. Article 11, paragraph 1, of the Charter of the United Nations expressly mentions "the principles governing disarmament and the regulation of armaments as constituting the special responsibility of the General Assembly and of the Security Council, as does Article 26. Nevertheless, for some years now disarmament negotiations have been experiencing a growing bilateralization that limits all initiatives in the matter to the two super-Powers, as if the security of those Powers exists above or at the margin of the international community, or as if the developing nations did not have their own security interests, which are qualitatively different from the security interests of the great Powers or even of the developed nations.
47.	The examples that may be extracted from an analysis of the conduct of the United Nations in the economic area are no less eloquent. In that sphere, we must recognize that the Charter was less precise in formulating the objectives and principles for international co-operation. But those were different times. During the past 30 years great progress has been made in the universal awareness of the real significance of economic co-operation. The United Nations rendered significant service in this respect, having served as the principal forum for the dialog between the major groups, the developed and the developing nations. Notwithstanding the multiplication of specific forums for dealing with economic matters within the Organization, there has always existed, particularly on the part of the Governments of the more developed nations, an unshakable objection to considering as guidelines recommendations designed to orient international co-operation in a way that would foster the balanced development of the community of nations.
48.	Such thoughts do not relieve us of the responsibility to rethink these mechanisms and reorder the activities of the Organization. On the contrary, they should stimulate our efforts in that regard.
49.	Brazil has given all its support to the work of the Ad Hoc Committee on the Charter of the United Nations. But we understand that the updating of the United Nations must include, along with a revision of the Charter, the adoption of measures that might be put into force independently of amendments to the basic document of the Organization. In fact, this concerns two means leading to the same end, both of which must be undertaken.
50.	The revision of the Charter, as is natural in constitutional reforms, gives rise to unfounded enthusiasms and unjustified fears. We should moderate the former and dissipate the latter through an objective effort to identify those Articles that really should be amended. Above all, we should avoid overambitious plans for an ideal revision, which the Charter does not need, in favor of a pragmatic reform that transforms it in the light of what the experience of 30 years has taught us. We should bring together the results of different efforts dispersed among various organs, such as the Ad Hoc Committee on the Charter, the Special Committee on Peace-keeping Operations and the Group of Experts on the Structure of the United Nations System. Finally, we should not overlook the possibility of reforms that do not require a revision of the Charter. If these premises are observed, I believe that a revision is politically feasible, as is evident from the progress already achieved with the approval of amendments to Articles 23,27 and 61 of the Charter, which came into force in 1965.
51.	During the seventh special session [2327th meeting], I had the opportunity to express the position of Brazil concerning the present state and future perspectives of international economic relations. Whereas a reasonably efficient structure of guidelines prevails in economic relations among industrialized nations, a virtual laissez-faire prevails in the relations between developed and developing nations. The main reason for this lack of symmetry was the fact that, until recently, recessions originated at the center of the world economic system, that is, in the industrialized nations, and propagated themselves in the direction of the periphery, that is, towards the developing nations.
52.	From this perspective, it was determined that the crises could be overcome by anti-cyclical regulations in the national sphere in the more developed nations, complemented by trade and monetary accords among them. Similarly, according to this reasoning, an objective solidarity of interests existed between the center and the periphery. The latter, being the first to feel the repercussions of a crisis, would benefit from a renewed expansion of interchange among the industrialized nations.
53.	The current crisis in the world economic system differs considerably from that model. This time, the periphery, instead of passively suffering the effects of the crisis, has also engendered pressures of a recessionary nature. The destabilizing potential of the current international division of labor and the risks inherent in the current structure of North-South economic relations were cruelly felt. Today it is no longer possible not to recognize the need to extend to the relations between industrialized and developing nations the structure of guidelines until now limited to the industrialized sector of the world.
54.	It was in the light of these observations that the delegation of Brazil proposed, during the seventh special session, the negotiation of a general agreement on trade between developed and developing nations, in order to provide a politico-juridical matrix for specific negotiations. Such a general accord would not be a substitute for general agreements in force, nor would it attempt to replace existing forums and mechanisms. But it certainly would be an attempt to bridge the gaps left by these and correct the distortions resulting form a vision centered on the developed nations.
55.	On that occasion we stated that we believed the time had come to proceed from declarations of principles and maximalist claims to a negotiation of specific guidelines to govern the economic relations between developed and developing nations.
Digitized by Dag Hammarskjold Library
56.	We do not ignore the important role that resolutions adopted in the General Assembly and other forums of the United Nations have played and continue to play in the formation of a universal awareness of the problem of development. In this respect, what is declaratory or re-vindicatory is not irrelevant. We find, then, that many of the ideas presented so far have already matured, especially in the heat of debates and antagonisms. We believe that the time has come to undertake negotiating efforts that will lead to concrete and comprehensive results. We wish to build on what has already been achieved by the alert warnings of the past. We believe that it is time to proceed beyond warnings and appeals, just as we believe that is is too late for palliative or miniaturized solutions.
57.	A general agreement of the type we propose would be the antithesis of all that. It would be structured for the purpose of operational efficiency and would attack the problems of international trade in a direct manner and at the very core. For the developing nations, it is a matter of recognizing their right of access to the markets of developed nations for their export products not only their raw materials, but also, and in a growing manner, for their manufactured goods. It is also a matter of recognizing their right of access to the markets of assets which are indispensable to the development process, be they material or cultural. For the developed nations, it is a matter of recognizing, reciprocally, their right to guarantees of supplies of raw materials under equitable conditions of price and as a counterpart to concessions offered to the developing nations.
58.	The negotiation of such a general agreement should not interrupt the understandings arrived at within the scope of the General Agreement on Tariffs and Trade, which so far have attended primarily to the needs of the industrialized nations. On the other hand, it would not prejudge the negotiation of specific mechanisms aimed at preserving the purchasing power of the export earnings of nations producing specific raw materials. All these efforts would be complementary if certain general guidelines were accepted by the parties as being capable of governing international co-operation.
59.	The admittedly brief period available to the seventh special session to carry out its mandate did not permit an in-depth examination of the proposal then made by Brazil. Nevertheless, I am certain that it will be possible to reflect on its terms during the session that is now beginning. The fact is that we have today, for the first time in the history of international economic negotiations, a real opportunity to begin the task of constructing a new world economic order. For the first time the developed nations and the developing nations are in a position to achieve concrete results, since the negotiating conditions are less unequal than before.
60.	We have before us a long general debate and a complex agenda that will demand our best efforts during the coming three months. At the end of that period, we shall have made progress on several questions, advanced slowly on others and perhaps achieved nothing on some. The decision-making process in multilateral diplomacy is slow by its very nature and constantly challenges the subtlety and patience of those who practice it. Nevertheless, there is no more effective alternative for the consideration of the problems that are constantly increasing today and that are of interest to a large number of States.
61.	We must not succumb to the quantitative temptation of measuring the achievements of the United Nations by using the arithmetic applied to decisions implemented, problems resolved and objectives achieved. Its influence is more subtle and diffused. The Organization should also be assessed on the basis of the trends it impresses upon, and the directions it sets for, the international community. Also, it acts principally through ideas, which historically have constituted a more efficient agent of political change than other forces, such as power, to which homage is so frequently paid.

